Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
Section 404(d) (iii) of the Unemployment Compensation Act, Act of December 5, 1936, Second Ex. Sess., P. L. (1937) 2897, as amended, 43 P.S. §804(d) (iii) as quoted in the majority opinion, is specific in regard to the type of pension which shall be deducted from unemployment compensation benefits. That section requires deductions of pensions only from “private” plans.
The claimant, Alonzo C. Goldsmith, had been an employe of the United States Postal Service, and, upon Ms involuntary retirement, received a pension under *60the Federal Civil Service Retirement System. This government pension is certainly not a “private” pension as the clear wording of the Act specifies and should not, therefore, have been deducted. See the dissenting opinions in Ettelson v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 617, 316 A. 2d 661 (1971) and Etter v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 642, 316 A. 2d 659 (1974).